Citation Nr: 1433760	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  11-05 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a left ankle sprain with history of posterior talofibular ligament injury.

2.  Entitlement to an extension of the temporary total disability ratings assigned from April 12, 2010 to August 1, 2010 and from April 18, 2011 to October 31, 2011.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to August 1986 and July 2008 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran was awarded service connection for a left ankle disability effective August 5, 2009.  The Veteran was assigned a temporary total disability rating following his first ankle surgery, from April 12, 2010 to August 1, 2010; and again following his second ankle surgery, from April 18, 2011 to October 31, 2011.   Otherwise, his ankle condition is rated at 20 percent disabling throughout.  

A temporary total disability evaluation is a full grant of benefits on appeal, as it is the maximum assignable evaluation for the assigned period.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the periods covered by the temporary total evaluations are no longer in appellate status.  However, the Veteran asserts that his temporary total disability evaluations should be extended to cover the entire period prior to November 1, 2011 or in the alternative, that a higher rating is warranted for all periods not covered by the temporary evaluations.  Thus, the issue on appeal has been restated as it appears on the cover page in accordance with the Veteran's testimony at a travel Board hearing before the undersigned Veterans Law Judge in July 2012.  A transcript of those proceedings is of record.

Although the issue of entitlement to a TDIU was not certified for appeal, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has raised the matter of unemployability due to his service-connected ankle disability during the pendency of the present claim.  Therefore, the issue of entitlement to TDIU is raised by the record and is properly before the Board.  

The issue of entitlement to service connection for a mental disorder to include as secondary to a left ankle disability has also been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

In July 2012, the Veteran submitted additional evidence with a waiver of AOJ consideration.  The Board will consider the newly received evidence.  38 C.F.R. § 20.1304(c) (2013).  


FINDINGS OF FACT

1.  Even when considering the Veteran's pain and corresponding functional impairment, at no point during the period prior to April 12, 2010, from August 1, 2010 to April 18, 2011, or since November 1, 2011, has the Veteran's ankle been manifested ankylosis.

2.  The impairment associated with the Veteran's ankle disability is contemplated by the schedular rating criteria; his disability picture is not so unusual as to warrant referral for extraschedular consideration.

3.  From August 1, 2010 through April 17, 2011 and since November 1, 2011, the Veteran's ankle disability has not resulted in a month of convalescence; surgery with severe postoperative residuals; a necessity for house confinement; the necessity for continued use of a wheelchair or crutches; or immobilization by cast.

4.  For the period prior to April 12, 2010, and from August 1, 2010 to April 18, 2011, the Veteran was not unable to maintain and obtain employment due to his service-connected disability.

5.  The Veteran has been employed since November 1, 2011.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for a left ankle sprain with history of posterior talofibular ligament injury have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5270 (2013).

2.  The criteria for entitlement to extensions of the temporary total disability ratings assigned from April 12, 2010 to August 1, 2010 and from April 18, 2011 to October 31, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.30 (2013).

3.  The criteria for a total rating for compensation purposes based upon individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.655, 4.16 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants seeking VA benefits.   See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Claims for an increased rating require notice that, in order to substantiate the claim, information and evidence must be provided demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  The claimant should also be notified that should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes and an effective date will be assigned.  The notice must also provide examples of the types of medical and lay evidence that the claimant may submit that are relevant to establishing entitlement to increased compensation.  38 U.S.C.A. § 5103(a); See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

April 2010 letters, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of Service Treatment Records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records and Social Security Administration disability records have been obtained and considered.  The Veteran has not identified additional outstanding records that have not been obtained.  

The Veteran underwent VA examinations in October 2009, April 2010, and December 2011 which involved reviews of the Veteran's claims file, in-person interviews, physical assessments, including range of motion testing, and opinions concerning the Veteran's functionality.  The Board finds these examinations adequate because the examiners described the Veteran's disability in sufficient detail so that the Board's evaluation of the disability will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the Veteran does not report that his disability has worsened since his December 2011 VA examination and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83   (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ clarified the Veteran's claims and asked probative questions concerning the Veteran's symptomatology and treatment.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims including unproduced treatment records and statements from the Veteran's employer.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Background

While the Board is generally required to consider evidence demonstrating the severity of the claimed disability throughout the pendency of the appeal, the severity of the Veteran's service-connected left ankle disability from April 12, 2010 to August 1, 2010 and from April 18, 2011 to October 31, 2011, was contemplated by the temporary total ratings assigned.  

STRs do not indicate the nature and severity of the Veteran's ankle condition during service, noting only that an ankle injury was incurred.  April 2009 VA treatment records indicate the Veteran complained of pain and swelling.  The VA treatment provider gave the impression of a severe sprain with significant swelling and tenderness.  The records show no fracture, flare-ups or diminished strength but there is a notation of an antalgic gait and difficulty weight bearing.  The Veteran has also testified that he experienced severe numbing following the initial injury that improved over time.

The Veteran underwent a VA joint examination in October 2009.  The examiner indicated that the Veteran was experiencing pain and stiffness but noted no deformity, instability, incoordination, decreased speed of motion, dislocation, or flare-ups.  The examiner noted that the Veteran could walk more than a fourth of a mile and could stand for 15 to 30 minutes.  Range of motion testing showed flexion to 35 degrees and dorsiflexion to 15 degrees.  The examiner diagnosed the Veteran with a left ankle sprain with a history of posterior talofibular ligament injury.  The examiner noted significant functional impacts including pain, decreased mobility and decreased dexterity which would prevent exercise and sports and have a moderate impact on chores, shopping, and recreation.

On April 12, 2010 the Veteran underwent an ankle debridement, which, according to his testimony, significantly reduced his ankle pain and clicking but increased instability.  He received a 100 percent temporary evaluation from the date of the surgery through June 1, 2010 for convalescence.  Following receipt of a doctor's note indicating further physical rehabilitation was required; the temporary rating was extended to August 1, 2010. 

In July 2010 the Veteran was prescribed physical therapy for 3 additional months for ankle strengthening.  The prescribing physician noted that the Veteran was not cleared for work that included walking around all day or lifting.   

August 2010 VA treatment records show the Veteran ambulating independently without any assistive devices demonstrating a slight antalgic gait.  He was noted to have a limited range of motion but was capable of exercise on an elliptical machine. 

October 2010 VA treatment records show that the Veteran was experiencing persistent instability but was able to hike up a gorge, which produced some swelling.  Overall improvement was noted in pain and activity. 

January 2011 VA records show continued instability and some clicking. 

The Veteran underwent a second surgery on April 18, 2011 and received a temporary total evaluation through October 31, 2011.

At the Veteran's December 2011 VA examination, the examiner found no pain, limitation of motion, diminished strength, flare-ups, or any functional loss or impairment of the ankle.  No ankylosis or surgical scars were noted.  Additionally, diagnostic testing revealed arthritis.  No other significant findings were noted.  It was also reported that the Veteran's ankle disability did not impact his ability to work.

III.  Increased Rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Where the question for consideration includes the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ankle disabilities are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.  When ankylosis of the ankle is found to be present, a rating of 30 percent can be awarded in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  A 40 percent rating is warranted in planter flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71 Diagnostic Code 5270.

Generally, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is currently evaluated at the highest schedular evaluation available based upon limitation of motion, a DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board acknowledges the Veteran's complaints which include pain, swelling, limited mobility, and instability.  Nonetheless, the criteria for the assignment of an increased rating in excess of 20 percent have not been met.  If fact, throughout the Veteran's appeal period he has been in receipt of the maximum schedular evaluation based on limitation of range of motion.  To warrant a higher rating, anklyosis is required.  There has been no indication of ankylosis of the ankle by history and currently.  X-ray studies have been normal or show findings of arthritis.  An increased rating based on schedular considerations is not warranted.  38 C.F.R. § 4.71a.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Prior to April 12, 2010 the Veteran's disability was productive of pain, swelling, loss of sensation, tenderness and limited range of motion which impaired his ability to stand and walk for long periods and prevented him from weight bearing on his left side.  From August 1, 2010 to April 17, 2011 the Veteran's ankle disability was manifested by occasional pain and instability but the Veteran was fully ambulatory and capable of hiking.  From November 1, 2011 there is no demonstration of any functional impacts from the Veteran's ankle disability.  

These symptoms, and their resulting impairment, are contemplated by the rating schedule.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37. 

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture during the periods under appeal, which were manifested by impairment in standing, lifting and walking for long periods.  In short, there is nothing exceptional or unusual about the Veteran's ankle disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  The probative evidence does not show evidence of frequent hospitalization or marked interference with employment which has not been contemplated by the previously assigned temporary total convalescent ratings.  Thus, referral for consideration of extraschedular rating period is not warranted.

IV.  Temporary Total Evaluations

Following separation from service but prior to April 12, 2010, the Veteran had not been hospitalized for a period in excess of 21 days and had not had surgery or immobilization by cast; therefore a temporary total evaluation is not warranted during this period.  38 C.F.R. §§ 4.29, 4.30.  

The Veteran's first temporary total rating expired on August 1, 2010 after an initial extension of two months.  A temporary total evaluation may be extended if treatment of a service-connected disability resulted in: surgery necessitating at least one month of convalescence; surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.  Convalescence is "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Dorland's Illustrated Medical Dictionary 374 (31st ed.2007).

From August 1, 2010 to April 17, 2011, however, there is no indication of severe postoperative residuals or joint immobilization.  The Veteran was fully ambulatory without assistive devices, to the extent that he was capable of hiking through a gorge.  Although the Veteran was noted to have some pain and instability and was prescribed additional physical therapy for ankle strengthening, the Veteran's 20 percent disability rating during this period adequately addresses these symptoms and course of treatment.  Additionally, while there were restrictions on the Veteran's occupational and recreational activities, they do not amount to a total disability as contemplated under applicable regulations.  Thus, an extension of the Veteran's first period of temporary total disability evaluation is not warranted.

As noted, from November 1, 2011 there is no demonstration of any functional impacts which would require an extension of the Veteran's second temporary total evaluation. 

V.  TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In determining whether an individual is unable to follow a substantially gainful occupation, VA must consider a number of factors, including the frequency and duration of periods of incapacity or time lost from work due to disability, the veteran's employment history and current employment status, and the veteran's annual income from employment, if any.  See VAOPGCPREC 5-2005.

As the Veteran is currently employed at his previous occupation and has been since November 1, 2011, there is no basis for an award of TDIU from that date.  Prior to that time, and excluding the periods covered by temporary total ratings, the Veteran's service-connected ankle disability did not meet the required percentage for an award of a schedular TDIU.  38 C.F.R. § 4.16(a).  However, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

The award of a total disability rating based on a temporary inability to follow a substantially gainful occupation is permitted; however, temporary unemployment does not necessarily establish an inability to follow a substantially gainful occupation for purposes of VA regulations.  The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993) (the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  

According to testimony from the Veteran at his hearing, he was unable to do any work at all between his separation in August 2009 and his return to work in October 2011.  However, according to statements made by the Veteran in his application for Social Security Disability benefits, he was able to continue working during service following his injury and he continued performing weekend drills and sedentary work with the army reserves following active duty separation until his retirement in January 2010.
  
The Veteran has been at points restricted to work that did not involve lifting or a significant amount of walking, but there does not appear to any other restrictions on his employability.  He is a retired non-commissioned officer who was in charge of a supply unit.  He has also had previous civilian experience as a tractor trailer driver.  He is currently employed.  The Board does not find the Veteran's left ankle disability to be so severe during the periods under review as to render the Veteran incapable of performing the physical and mental acts required by employment.  Thus, it appears that while the Veteran was unemployed for a time, that he was not unemployable for VA purposes.  As such, entitlement to TDIU is denied.  


ORDER

Entitlement to a disability rating in excess of 20 percent for a left ankle sprain with history of posterior talofibular ligament injury is denied.

Entitlement to an extension of the temporary total disability ratings assigned from April 12, 2010 to August 1, 2010 and from April 18, 2011 to October 31, 2011 is denied.

Entitlement to TDIU is denied.



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


